Exhibit 10.1

 

FIRST AMENDMENT



TO THE



NANOVIBRONIX, INC. 2014 LONG-TERM INCENTIVE PLAN

 

This FIRST AMENDMENT TO THE NANOVIBRONIX, INC. 2014 LONG-TERM INCENTIVE PLAN
(this “Amendment”), effective as of June 13, 2018, is made and entered into by
NanoVibronix, Inc., a Delaware corporation (the “Company”). Terms used in this
Amendment with initial capital letters that are not otherwise defined herein
shall have the meanings ascribed to such terms in the NanoVibronix, Inc. 2014
Long-Term Incentive Plan (the “Plan”).

 

RECITALS

 

WHEREAS, Article 9 of the Plan provides that the Board of Directors of the
Company (the “Board”) may amend the Plan at any time and from time to time;

 

WHEREAS, the Board desires to amend the Plan to increase the aggregate number of
shares of Common Stock that may be issued under the Plan as set forth in Article
5 of the Plan by an additional seven hundred and fifty thousand (750,000) shares
of Common Stock; and

 

WHEREAS, the Board intends to submit this Amendment to the Company’s
stockholders for their approval.

 

NOW, THEREFORE, in accordance with Article 9 of the Plan, the Company hereby
amends the Plan as follows:

 

1.       Section 5.1 of the Plan is hereby amended by deleting said section in
its entirety and substituting in lieu thereof the following new Section 5.1:

 

5.1       Number Available for Awards. Subject to adjustment as provided
in Articles 11 and 12, the maximum number of shares of Common Stock that may be
delivered pursuant to Awards granted under the Plan is One Million Four Hundred
Sixty-Four Thousand Two Hundred Eighty-Six (1,464,286) shares, of which one
hundred percent (100%) may be delivered pursuant to Incentive Stock Options.
Subject to adjustment pursuant to Articles 11 and 12, the maximum number of
shares of Common Stock with respect to which Stock Options or SARs may be
granted to an Executive Officer during any calendar year is Two Hundred
Seventy-Five Thousand (275,000) shares of Common Stock. Shares to be issued may
be made available from authorized but unissued Common Stock, Common Stock held
by the Company in its treasury, or Common Stock purchased by the Company on the
open market or otherwise. During the term of this Plan, the Company will at all
times reserve and keep available the number of shares of Common Stock that shall
be sufficient to satisfy the requirements of this Plan.

 

2.       This Amendment shall be effective on the date first set forth above. 
In the event stockholder approval of this Amendment is not obtained within
twelve (12) months of the date the Board approved this Amendment, the additional
shares added to the Plan pursuant to this Amendment shall not be available for
grant as Incentive Stock Options.

 

3.       Except as expressly amended by this Amendment, the Plan shall continue
in full force and effect in accordance with the provisions thereof.

 

 

 

IN WITNESS WHEREOF, the Company has caused this Amendment to be duly executed as
of the date first written above.



            NANOVIBRONIX, INC.             By:      /s/ Stephen Brown   Name:
 Steve Brown   Title:    CFO and Corporate Secretary

 



 